Exhibit 10.1

 

 

 

P. H. GLATFELTER COMPANY

SUPPLEMENTAL LONG TERM DISABILITY

 

 

 

Background

On February 25, 2014, the Compensation Committee of the Board of Directors
approved a new supplemental Long Term Disability Plan (“Supplemental LTD”) to be
offered to employees of P. H. Glatfelter Company (the “Company”) with annual
base earnings in excess of $100,000. The goal of the Supplemental LTD benefit is
to provide eligible employees with an overall income replacement of 60% in the
event of a long-term disability.

Benefit Provisions

The following table provides an overview of the supplemental LTD benefit
provisions:

 

Feature

 

Supplemental LTD Provision

Insures Total Compensation   Base salary + Prior Year Paid Bonus Definition of
Disability- “own occupation”   Full benefit period to age 65 Benefits payable
upon full recovery while rebuilding compensation   6 month recovery benefit
Catastrophic Disability Coverage (covers cost of care due to loss of Activities
of Daily Living)   Full benefit period up to an additional $10,000 / month
subject to individual underwriting Mental / Nervous Disorders   Up to age 65
Pre-existing condition limitation   No restrictions Portability of Coverage  
Fully Portable Premium and Benefit Guarantees (non-cancellable)   Full benefit
period; benefits paid by the Company while actively employed Benefit Taxability
  Benefits would be treated as imputed income thereby preserving the income
replacement ratio

Additional Plan Features

 

  •   Beginning in 2015, annual eligibility will be evaluated for new entrants
in the May timeframe following the completion of the annual merit increase
process. Once an employee is enrolled in the program, they would not be removed
until terminated or retired from the Company. The employee would then have the
option of converting the program to a private policy.

 

  •   The guaranteed standard issue would be up to $15,000 of monthly disability
income and underwritten by Unum.

 

  •   A six-month provision for recovery of benefits would be provided to
participants. Recovery benefits are payable to an employee who returns to work
full-time but continues to suffer at least a 20% income loss as a result of the
prior disability. Benefits are proportionate to the income loss provided the
income loss continues, not to exceed 6 months.

 

  •   A three-month work incentive benefit would be provided to include an
additional incentive to return to work while partially disabled, benefitting
both the employer and employee. When returning to work with a partial
disability, the Work Incentive Benefit will pay a benefit based on the
difference between an executive’s pre-disability income and the current income,
up to the maximum benefit amount.

 

  •   Catastrophic disabilities are classified as a loss of two Activities of
Daily Living (ADL) (eating, bathing, dressing, using the toilet, and
continence); cognitive impairment; or one is presumptively disabled (totally and
irrecoverably loses the power of speech, hearing in both ears, sight in both
eyes, or use of two limbs).

 

  •   The benefit will be treated as imputed income thereby requiring employees
to pay taxes on the benefit. Employees will have the ability to opt out of the
benefit if objecting to the coverage and subsequent tax treatment.

 

P. H. Glatfelter Company

By: /s/ William T. Yanavitch II

Senior Vice President of Human Resources and Administration